Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 1 of 15 Page ID #:247




                            Exhibit A
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 2 of 15 Page ID #:248



      The 21st Century Cures Act (12/13/2016) amended the definition of “device” in
      the Food, Drug and Cosmetic Act to exclude certain software functions,
      including some described in this guidance document. FDA is assessing how to
      revise this guidance to represent our current thinking on this topic. For
      additional information, contact digitalhealth@fda.hhs.gov or refer to
      https://www.fda.gov/MedicalDevices/DigitalHealth/default.htm.
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 3 of 15 Page ID #:249
                              Contains Nonbinding Recommendations




               General Wellness:
          Policy for Low Risk Devices
           Guidance for Industry and
       Food and Drug Administration Staff
                              Document issued on: July 29, 2016.

               The draft of this document was issued on January 20, 2015.



      For questions about this document regarding CDRH-regulated devices, contact Bakul Patel at
      301-796-5528 or by electronic mail at Bakul.Patel@fda.hhs.gov or contact the Office of the
      Center Director at 301-796-5900.




                                              U.S. Department of Health and Human Services
                                                             Food and Drug Administration

                                                   Center for Devices and Radiological Health
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 4 of 15 Page ID #:250
                               Contains Nonbinding Recommendations


                                            Preface
      Public Comment
      You may submit electronic comments and suggestions at any time for Agency consideration to
      http://www.regulations.gov . Submit written comments to the Division of Dockets
      Management, Food and Drug Administration, 5630 Fishers Lane, Room 1061, (HFA-305),
      Rockville, MD 20852. Identify all comments with the docket number FDA-2014-N-1039.
      Comments may not be acted upon by the Agency until the document is next revised or updated.


      Additional Copies
      Additional copies are available from the Internet. You may also send an e-mail request to
      CDRH-Guidance@fda.hhs.gov to receive copy of the guidance. Please use the document
      number 1300013 to identify the guidance you are requesting.
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 5 of 15 Page ID #:251
                                                  Contains Nonbinding Recommendations


                                                       Table of Contents

      I.     INTRODUCTION .......................................................................................................................................1
      II.    POLICY ON LOW RISK GENERAL WELLNESS PRODUCTS .........................................................2
      III.   GENERAL WELLNESS PRODUCTS ......................................................................................................2
      IV.    DETERMINING RISK FOR GENERAL WELLNESS PRODUCTS ...................................................5
      V.     EXAMPLES OF LOW RISK GENERAL WELLNESS DEVICES .......................................................6
      VI.    DETERMINING WHETHER GENERAL WELLNESS PRODUCTS ARE WITHIN SCOPE OF THE
             GUIDANCE ................................................................................................................................................. 9
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 6 of 15 Page ID #:252
                                     Contains Nonbinding Recommendations



                  General Wellness:
             Policy for Low Risk Devices
              Guidance for Industry and
          Food and Drug Administration Staff
      This guidance represents the current thinking of the Food and Drug Administration
      (FDA) on this topic. It does not establish any rights for any person and is not binding on
      FDA or the public. You can use an alternative approach if it satisfies the requirements of
      the applicable statutes and regulations. To discuss an alternative approach, contact the
      FDA staff or Office responsible for this guidance as listed on the title page.



      I.      Introduction
      The Food and Drug Administration (FDA) is issuing this guidance document to provide
      clarity to industry and FDA staff on the Center for Devices and Radiological Health’s
      (CDRH’s) compliance policy for low risk products that promote a healthy lifestyle (general
      wellness products).1 This guidance does not apply to products (e.g., drugs, biologics, dietary
      supplements, foods, or cosmetics) regulated by other FDA Centers or to combination
      products.2

      FDA's guidance documents, including this guidance, do not establish legally
      enforceable responsibilities. Instead, guidances describe the Agency's current thinking
      on a topic and should be viewed only as recommendations, unless specific regulatory or
      statutory requirements are cited. The use of the word should in Agency guidance means
      that something is suggested or recommended, but not required.




      1  This guidance does not change or rescind any requirements of the Federal Food, Drug, and Cosmetic Act
      (FD&C Act) or any applicable regulations. This guidance also does not preclude FDA from consulting with the
      Consumer Product Safety Commission (CPSC) as to whether a general wellness product is a consumer product
      under CPSC’s authority or a device. FDA may coordinate with other agencies and authorities, such as the
      CPSC, to determine jurisdiction over products. If a product is a device under section 201(h) of the FD&C Act,
      it is generally excluded from CPSC’s authority over “consumer products” under the Consumer Product Safety
      Act (15 U.S.C. § 2052(a)(5)(ii)(H)). However, CPSC and FDA may both have jurisdiction over certain medical
      devices under other statutory authorities the CPSC administers.
      2
        For determinations on combination products, contact the Office of Combination Products at
      combination@fda.gov. See 21 CFR 3.2(e) for the definition of a combination product.



                                                                                                                  1
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 7 of 15 Page ID #:253
                                      Contains Nonbinding Recommendations


      II. Policy on Low Risk General Wellness Products
      CDRH does not intend to examine low risk general wellness products to determine whether
      they are devices3 within the meaning of the FD&C Act or, if they are devices, whether they
      comply with the premarket review and post-market regulatory requirements for devices
      under the FD&C Act and implementing regulations, including, but not limited to: registration
      and listing and premarket notification requirements (21 CFR Part 807); labeling requirements
      (21 CFR Part 801 and 21 CFR 809.10); good manufacturing practice requirements as set
      forth in the Quality System regulation (21 CFR Part 820); and Medical Device Reporting
      (MDR) requirements (21 CFR Part 803).

      For purposes of this guidance, CDRH defines general wellness products as products that
      meet the following two factors: (1) are intended for only general wellness use, as defined in
      this guidance, and (2) present a low risk to the safety of users and other persons. General
      wellness products may include exercise equipment, audio recordings, video games, software
      programs4 and other products that are commonly, though not exclusively, available from
      retail establishments (including online retailers and distributors that offer software to be
      directly downloaded), when consistent with the two factors above.

      CDRH regularly receives inquiries about whether particular products are devices as defined
      by the FD&C Act. There are instances where certain general wellness products, as discussed
      in this guidance, do not meet the definition of a device under section 201(h) of the FD&C
      Act and therefore are not subject to the FD&C Act’s regulatory requirements for devices.
      We have included examples of these kinds of products to illustrate the scope of this guidance,
      rather than to suggest they meet the device definition.

      A product's inclusion under the general wellness policy in this guidance does not establish
      that it has been shown to be safe and/or effective for its intended use.


      III. General Wellness Products
      A general wellness product, for the purposes of this guidance, has (1) an intended use that
      relates to maintaining or encouraging a general state of health or a healthy activity, or (2) an
      intended use that relates the role of healthy lifestyle with helping to reduce the risk or impact

       3
         The term “device” is defined in 201(h) of the FD&C Act to include an “instrument, apparatus, implement,
       machine, contrivance, implant, in vitro reagent, or other similar or related article, including any component,
       part, or accessory, which is …intended for use in the diagnosis of disease or other conditions, or in the cure,
       mitigation, treatment, or prevention of disease, in man … or intended to affect the structure or any function of
       the body of man...”
       4
         For more discussion regarding FDA’s regulatory approach towards certain mobile medical applications, see
       the FDA Guidance: Mobile Medical Applications, issued on February 9, 2015, available at
       http://www.fda.gov/downloads/MedicalDevices/DeviceRegulationandGuidance/GuidanceDocuments/UCM26
       3366.pdf.



                                                                                                                      2
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 8 of 15 Page ID #:254
                                 Contains Nonbinding Recommendations

      of certain chronic diseases or conditions and where it is well understood and accepted that
      healthy lifestyle choices may play an important role in health outcomes for the disease or
      condition.

      If the product’s intended uses are not limited to the above general wellness intended uses,
      this guidance does not apply.

      The first category of general wellness intended uses involve claims about sustaining or
      offering general improvement to functions associated with a general state of health that do
      not make any reference to diseases or conditions. For the purposes of this guidance, this
      first category of general wellness claims relate to:

         ·   weight management,
         ·   physical fitness, including products intended for recreational use,
         ·   relaxation or stress management,
         ·   mental acuity,
         ·   self-esteem (e.g., devices with a cosmetic function that make claims related only to
             self-esteem),
         ·   sleep management, or
         ·   sexual function.

      The following are examples of this category of general wellness claims:

         ·   Claims to promote or maintain a healthy weight, encourage healthy eating, or assist
             with weight loss goals;
         ·   Claims to promote relaxation or manage stress;
         ·   Claims to increase, improve, or enhance the flow of qi “energy”;
         ·   Claims to improve mental acuity, instruction following, concentration, problem-
             solving, multitasking, resource management, decision-making, logic, pattern
             recognition or eye-hand coordination;
         ·   Claims to enhance learning capacity;
         ·   Claims to promote physical fitness, such as to help log, track, or trend exercise
             activity, measure aerobic fitness, improve physical fitness, develop or improve
             endurance, strength or coordination, or improve energy;
         ·   Claims to promote sleep management, such as to track sleep trends;
         ·   Claims to promote self-esteem, such as to boost self-esteem;
         ·   Claims that address a specific body structure or function, such as to increase or
             improve muscle size or body tone, tone or firm the body or muscle, or enhance or
             improve sexual performance;
         ·   Claims to improve general mobility or to assist individuals who are mobility impaired
             in a recreational activity (e.g., sport wheelchairs, beach access wheelchairs); and
         ·   Claims to enhance an individual’s participation in recreational activities by
             monitoring the consequences of participating in such activities, such as to monitor
             heart rate or monitor frequency or impact of collisions.


                                                                                                    3
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 9 of 15 Page ID #:255
                                      Contains Nonbinding Recommendations

      The following are examples of claims that do not fall into this category of general wellness
      claims:

          ·    A claim that a product will treat or diagnose obesity;
          ·    A claim that a product will treat an eating disorder, such as anorexia;
          ·    A claim that a product helps treat an anxiety disorder;
          ·    A claim that a computer game will diagnose or treat autism;
          ·    A claim that a product will treat muscle atrophy or erectile dysfunction;
          ·    A claim to restore a structure or function impaired due to a disease or condition, e.g.,
               a claim that a prosthetic device enables amputees to walk.5

      The second category of general wellness intended uses relate to sustaining or offering general
      improvement to functions associated with a general state of health while making reference
      to diseases or conditions. For the purposes of this guidance, this second category of general
      wellness claims is comprised of two subcategories:

          1) intended uses to promote, track, and/or encourage choice(s), which, as part of a
             healthy lifestyle, may help to reduce the risk of certain chronic diseases or
             conditions; and

          2) intended uses to promote, track, and/or encourage choice(s) which, as part of a
             healthy lifestyle, may help living well with certain chronic diseases or conditions.

      Both subcategories of disease-related general wellness claims should only be based on
      references where it is well understood that healthy lifestyle choices may reduce the risk or
      impact of a chronic disease or medical condition. That is, the claim that the healthy lifestyle
      choice(s) may play an important role in health outcomes should be generally accepted; such
      associations are described in peer-reviewed scientific publications or official statements made
      by healthcare professional organizations.6 Examples of chronic diseases for which a healthy
      lifestyle is associated with risk reduction or help in living well with that disease include heart
      disease, high blood pressure, and type 2 diabetes.

      The following are examples of this category of disease-related general wellness claims:

          ·    Software Product U coaches breathing techniques and relaxation skills, which, as part
               of a healthy lifestyle, may help living well with migraine headaches.
          ·    Software Product V tracks and records your sleep, work and exercise routine which,
               as part of a healthy lifestyle, may help living well with anxiety.


      5
        Products intended to restore a structure or function impaired due to a disease might be regulated by FDA as
      devices. For example, an artificial limb prosthesis intended to provide disabled persons the ability to walk
      might be regulated under 21 CFR 890.3420 or 21 CFR 890.3500.
      6
        By organizations we mean associations and colleges such as American Medical Association (AMA),
      American heart association (AHA), American Association of Clinical Endocrinologists (AACE), American
      College of Rheumatology, etc.


                                                                                                                      4
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 10 of 15 Page ID
                                      #:256
                        Contains Nonbinding Recommendations


       ·   Product W promotes making healthy lifestyle choices such as getting enough sleep,
           eating a balanced diet and maintaining a healthy weight, which may help living well
           with type 2 diabetes.
       ·   Product X promotes physical activity, which, as part of a healthy lifestyle, may help
           reduce the risk of high blood pressure.
       ·   Software Product Y tracks your caloric intake and helps you manage a healthy eating
           plan to maintain a healthy weight and balanced diet. Healthy weight and balanced
           diet may help living well with high blood pressure and type 2 diabetes.
       ·   Product Z tracks activity sleep patterns and promotes healthy sleep habits, which, as
           part of a healthy lifestyle, may help reduce the risk for developing type 2 diabetes.


   IV. Determining Risk for General Wellness Products
   CDRH’s general wellness policy applies only to general wellness products that are low
   risk.7 If the answer to any of the following questions is YES, the product is not low risk and
   is not covered by this guidance.

           1) Is the product invasive8?
           2) Is the product implanted?
           3) Does the product involve an intervention or technology that may pose a risk to the
              safety of users and other persons if specific regulatory controls are not applied,
              such as risks from lasers or radiation exposure?

   In assessing whether a product is low risk for purposes of this guidance, FDA recommends
   that you also consider whether CDRH actively regulates products of the same type as the
   product in question. For example, CDRH actively regulates external penile rigidity devices,
   which are devices intended to create or maintain sufficient penile rigidity for sexual
   intercourse, under 21 CFR 876.5020 as class II devices exempt from premarket notification
   with special controls. The special controls for these devices address risks to health that are
   associated with the use of these devices, including, without limitation, tissue injury, trauma
   or infection.9 Therefore, these types of devices would not be considered low risk general
   wellness products.

   The following are examples of products that would not be considered “low risk” as described
   in this guidance:



   7
     Whether a device is classified as class I under section 513(a)(1) of the FD&C Act does not necessarily mean
   that it is “low risk” for purposes of this guidance.
   8
     For purposes of this guidance, “invasive” means penetrates or pierces the skin or mucous membranes of the
   body.
   9
     See the FDA Guidance: Class II Special Controls Guidance Document: External Penile Rigidity Devices,
   issued on December 28, 2004, available at
   http://www.fda.gov/medicaldevices/deviceregulationandguidance/guidancedocuments/ucm072098.htm.


                                                                                                                   5
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 11 of 15 Page ID
                                      #:257
                        Contains Nonbinding Recommendations


        ·   Sunlamp products promoted for tanning purposes, due to risks to a user’s safety from
            the ultraviolet radiation, including, without limitation, an increased risk of skin
            cancer.10
        ·   Implants promoted for improved self-image or enhanced sexual function. Implants
            pose risks to users such as rupture or adverse reaction to implant materials and risks
            associated with the implantation procedure.
        ·   A laser product that claims to improve confidence in user’s appearance by
            rejuvenating the skin. Although the claims of rejuvenating the skin and improving
            confidence in user’s appearance are general wellness claims, laser technology
            presents risks of skin and eye burns.
        ·   A neurostimulation product that claims to improve memory, due to the risks to a
            user’s safety from electrical stimulation.
        ·   A product that claims to enhance a user’s athletic performance by providing
            suggestions based on the results of relative lactic acid testing, when the product uses
            venipuncture to obtain the blood samples needed for testing. Such a product is not
            low risk because it is invasive (e.g., obtains blood samples by piercing the skin) and
            also because the product involves an intervention that may pose a risk to the safety of
            the user and other persons if specific regulatory controls are not applied (e.g.,
            venipuncture may pose a risk of infection transmission).

   V.       Examples of Low Risk General Wellness Devices
   Illustrative Example 1: A mobile application plays music to “soothe and relax” an individual
   and to “manage stress.”

            These claims relate only to relaxation or stress management, not to any disease or
            medical condition, and thus are general wellness claims. In addition, the technology
            to play music does not pose a risk to the safety of users and other persons if specific
            regulatory controls are not applied. Therefore, this product meets both factors for a
            low risk general wellness product.

   Illustrative Example 2: A mobile application that solely monitors and records daily energy
   expenditure and cardiovascular workout activities to “allow awareness of one’s exercise
   activities to improve or maintain good cardiovascular health.”

            This claim relates to a specific organ only in the context of general health and does
            not refer to a disease or medical condition. In addition, although the monitoring or
            recording of exercise activities present risks (such as inaccuracy), when made in the
            absence of disease or medical condition claims, the technology does not pose a risk to

   10
     See Final Order reclassifying UV lamps intended to tan the skin from class I exempt from premarket
   notification to class II (special controls):General and Plastic Surgery Devices: Reclassification of Ultraviolet
   Lamps for Tanning, Henceforth To Be Known as Sunlamp Products and Ultraviolet Lamps Intended for Use in
   Sunlamp Products, available at
   https://www.federalregister.gov/articles/2014/06/02/2014-12546/general-and-plastic-surgery-devices-
   reclassification-of-ultraviolet-lamps-for-tanning-henceforth-to


                                                                                                                      6
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 12 of 15 Page ID
                                      #:258
                        Contains Nonbinding Recommendations

          the safety of users and other persons if specific regulatory controls are not applied.
          Therefore, this product meets both factors for a low risk general wellness product.

   Illustrative Example 3: A mobile application monitors and records food consumption to
   “manage dietary activity for weight management and alert the user, healthcare provider, or
   family member of unhealthy dietary activity.”

          This claim relates to dietary choices and weight management, and thus is a general
          wellness claim. In addition, the technology for monitoring or recording food
          consumption does not pose a risk to the safety of users and other persons if specific
          regulatory controls are not applied. Therefore, this product meets both factors for a
          low risk general wellness product.

    Illustrative Example 4: A mobile application that reminds users to keep exposed skin
    out of direct sunlight when the UV index is high, which, as part of a healthy lifestyle,
    may help reduce the risk of skin cancer.

          This claim relates to tracking preventive measures which, as part of a healthy
          lifestyle, may help reduce the risk of a medical condition. The claim is for a
          healthy lifestyle choice and it is generally accepted that the choice may play an
          important role in health outcomes. Thus, it is a general wellness claim. In
          addition, the technology reminding users to keep exposed skin out of direct
          sunlight does not pose a risk to the safety of users and other persons if specific
          regulatory controls are not applied. Therefore, this product meets both factors for
          a low risk general wellness product.

   Illustrative Example 5: A portable product that is intended to monitor the pulse rate of users
   during exercise and hiking.

          This claim relates only to exercise and hiking and does not refer to a disease or
          medical condition. Thus, it is a general wellness claim. In addition, the technology
          for monitoring pulse rate does not pose a risk to the safety of users and other persons
          if specific regulatory controls are not applied. Therefore, this product meets both
          factors for a low risk general wellness product.

   Illustrative Example 6: A product is intended to mechanically exfoliate the face, hands and
   feet to make the skin smoother and softer. The product cannot be used in a manner that
   penetrates or pierces the skin.

          This claim relates to self-esteem and does not refer to a specific disease or medical
          condition, and thus is a general wellness claim. In addition, the product is noninvasive
          as it does not penetrate the stratum corneum and the technology for exfoliating the
          face does not pose a risk to the safety of users and other persons if specific regulatory
          controls are not applied. Therefore, this product meets both factors for a low risk
          general wellness product.


                                                                                                    7
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 13 of 15 Page ID
                                      #:259
                        Contains Nonbinding Recommendations

         Note: However, if the product is intended to exfoliate the skin in order to enhance the
         delivery of a topically applied product containing one or more active pharmaceutical
         ingredients through the stratum corneum, the product would be invasive. Therefore,
         the product would not be a low risk general wellness product.




                                                                                               8
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 14 of 15 Page ID
                                      #:260
                        Contains Nonbinding Recommendations



   VI. Determining whether General Wellness Products are
   within Scope of the Guidance
   The following questions reflect the framework described in this guidance to determine
   whether general wellness products are within the scope of the guidance. Please note that
   these questions are intended to be addressed in the context of the full text of the guidance.

   A1.     Does the product have an intended use that relates to maintaining or encouraging
           a general state of health or a healthy activity?

           Does the product only involve claims about sustaining or offering general
           improvement to functions associated with a general state of health that do not make
           any reference to diseases or conditions? Claims in this category include: weight
           management, physical fitness, relaxation or stress management, mental acuity, self-
           esteem, sleep management, or sexual function.

              YES     à     Go to A3.
              NO      à     Go to A2

   A2.     Does the product have an intended use that relates the role of healthy lifestyle
           with helping to reduce the risk or impact of certain chronic diseases or
           conditions? (In answering this question, the following two questions must be
           considered together.)
         a) Does the product have an intended use that relates to sustaining or offering general
            improvement to functions associated with a general state of health while making
            reference to diseases or conditions, and where it is well understood and accepted that
            healthy lifestyle choices may play an important role in health outcomes for the
            disease or condition?

   AND

         b) Is the relation between healthy lifestyle and disease specifically expressed as “may
            help to reduce the risk of”, or “may help living well with”, a chronic disease or
            condition?

              YES     à     Go to A3. Both questions A2(a) and A2(b) must be answered “Yes”
                            in order to proceed to question A3.
              NO      à     Product is NOT a low risk general wellness product, and is outside
                            the scope of this guidance.




                                                                                                     9
Case 2:19-cv-01483-PA-RAO Document 24-11 Filed 04/22/19 Page 15 of 15 Page ID
                                      #:261
                        Contains Nonbinding Recommendations


   A3.   Is the product low risk?

          Is the product not invasive, and not implanted, and does not involve a technology
          that may pose a risk to the safety of users or other persons if specific regulatory
          controls are not applied, such as risks from lasers or radiation exposure? In
          answering this question, consider whether CDRH actively regulates products of the
          same type as the product in question.

           YES     à     The product is likely a general wellness product within the scope
                         of this guidance, but the factors and examples in the guidance
                         should be reviewed to confirm the status of the product.
           NO      à     Product is NOT a low risk general wellness product, and is outside
                         the scope of this guidance.




                                                                                            10
